Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 20, 2006, by
and among Think Partnership Inc., (formerly known as CGI Holding Corporation), a
Nevada corporation, with headquarters located at 5 Revere Drive, Suite 510, 
Northbrook, Illinois 60062 (the ”Company”), and the investors listed on the
Schedule of Buyers attached hereto (individually, a “Buyer” and collectively,
the “Buyers”).

 

WHEREAS:

 

A.                                   The Company and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “SEC”) under the
1933 Act.

 

B.                                     The Company has authorized a new series
of convertible preferred stock of the Company designated as Series A Convertible
Preferred Stock, the terms of which are set forth in the certificate of
designation for such series of preferred stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in accordance with the terms of the Certificate of
Designations.

 

C.                                     Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of Preferred Shares set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers (which aggregate number for all
Buyers shall be up to 26,500) (as converted, collectively, the “Conversion
Shares” and (ii) Warrants in substantially the form attached hereto as Exhibit B
(the “Warrants”), to acquire that number of shares of Common Stock (as
exercised, collectively, the “Warrant Shares”) set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers.

 

D.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
has agreed to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

E.                                      The Preferred Shares, the Conversion
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       PURCHASE AND SALE OF PREFERRED STOCK
AND WARRANTS.


 

(a)                                  Preferred Shares and Warrants.  Subject to
the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7
below, the Company shall issue and sell to each Buyer, and each Buyer severally,
but not jointly, agrees to purchase from the Company on the Closing Date (as
defined below), the number of Preferred Shares, as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers, along with Warrants to
acquire that number of Warrant Shares as is set forth opposite such Buyer’s name
in column (4) on the Schedule of Buyers.


 

(b)                                 Closing.  The closing (the “Closing”) of the
purchase of the Preferred Shares and the Warrants by the Buyers shall occur at
the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York
10022.  The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York City Time, on the date hereof, subject to the notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below (or such later date as is mutually agreed to by the Company and
each Buyer).  As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.


 

(c)                                  Purchase Price.  The aggregate purchase
price for the Preferred Shares and the Warrants to be purchased by each Buyer
(the “Purchase Price”) shall be the amount set forth opposite such Buyer’s name
in column (5) on the Schedule of Buyers.  Each Buyer shall pay $1,000 for each
Preferred Share and related Warrants to be purchased by such Buyer at the
Closing.


 

(d)                                 Form of Payment.  On the Closing Date, (A)
each Buyer shall pay its portion of the Purchase Price to the Company for the
Preferred Shares and the Warrants to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions and (B) the Company shall deliver to each
Buyer the Preferred Shares (in such denominations as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers), along with the Warrants
(exercisable for the number of shares of Common Stock as is set forth opposite
such Buyer’s name in column (4) on the Schedule of Buyers), each duly executed
on behalf of the Company and registered in the name of such Buyer or its
designee.

 

2.                                       BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:


 

(a)                                  Organization; Authority.  Such Buyer is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.


 

(b)                                 No Public Sale or Distribution.  Such Buyer
is (i) acquiring the Preferred Shares and the Warrants, (ii) upon conversion of
the Preferred Shares will acquire the Conversion Shares, and (iii) upon exercise
of the Warrants will acquire the Warrant Shares, in

 

2

--------------------------------------------------------------------------------


 

each case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.  Such Buyer is not a
broker-dealer registered, or required to be registered, with the SEC under the
1934 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


 

(c)                                  Accredited Investor Status.  Such Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.


 

(d)                                 Reliance on Exemptions.  Such Buyer
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Securities.

 

(e)                                  Information.  Such Buyer and its advisors,
if any, have been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by such Buyer.  Such Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained herein.  Such Buyer understands that
its investment in the Securities involves a high degree of risk.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

(f)                                    No Governmental Review.  Such Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(g)                                 Transfer or Resale.  Such Buyer understands
that except as provided in the Registration Rights Agreement: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule

 

3

--------------------------------------------------------------------------------


 

144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 3(s)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(f).

 

(h)                                 Legends.  Such Buyer understands that the
certificates or other instruments representing the Preferred Shares and the
Warrants and, until such time as the resale of the Conversion Shares and the
Warrant Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the
Conversion Shares and the Warrant Shares, except as set forth below, shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or

 

4

--------------------------------------------------------------------------------


 

transfer of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.

(i)                                     Validity; Enforcement.  This Agreement
and the Registration Rights Agreement have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


 

(j)                                     No Conflicts.  The execution, delivery
and performance by such Buyer of this Agreement and the Registration Rights
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.


 

(k)                                  Residency.  Such Buyer is a resident of
that jurisdiction specified below its address on the Schedule of Buyers.


 

(l)                                     Certain Trading Activities.  No Buyer
has directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Buyer, engaged in any transactions in the
securities of the Company (including without limitation, any Short Sales
involving the Company’s securities) since the time that the Buyer was first
contacted by the Company or Roth Capital Partners LLC regarding an investment in
the Company.  Each Buyer covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transaction
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed pursuant
to Section 4(i).  Short Sales include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the 1934 Act and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.


 

(m)                               General Solicitation.  No Buyer is purchasing
the Securities as a result of any advertisement, article, notice or other
communication (including a research report issued by the Agent) regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

 

5

--------------------------------------------------------------------------------


 

3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Buyers that:


 

(a)                                  Organization and Qualification.  The
Company and its “Subsidiaries” (which for purposes of this Agreement means any
entity in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted.  Each of the Company and
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
current prospects of the Company and its Subsidiaries, both taken as a whole and
individually as to any Subsidiary that is a Significant Subsidiary (as defined
in Regulation S-X), or on the transactions contemplated hereby or in the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents (as defined below). 
The Company has no Subsidiaries, except as set forth on Schedule 3(a).


 

(b)                                 Authorization; Enforcement; Validity. 
Except as set forth in Schedule 3(b), the Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Preferred Shares, the reservation for issuance and the issuance
of the Conversion Shares issuable upon conversion of the Preferred Shares, the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon exercise of the Warrants, have been duly authorized
by the Company’s Board of Directors and (other than the filing with the SEC of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and any other filings as may be required by any
state securities agencies) no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  The Certificate of Designations in
the form attached

 

6

--------------------------------------------------------------------------------


 

hereto as Exhibit A shall be filed with the Secretary of State of the State of
Nevada on or prior to Closing.


 

(c)                                  Issuance of Securities.  The issuance of
the Preferred Shares and the Warrants are duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations.  As of the Closing, the Company shall have reserved
from its duly authorized capital stock not less than the sum of (i) the maximum
number of shares of Common Stock issuable upon conversion of the Preferred
Shares (without taking into account any limitations on the conversion of the
Preferred Shares set forth in the Certificate of Designations) and (ii) the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(assuming for purposes hereof that the Exercise Price (as defined in the
Warrants) is equal to $2.00, subject to adjustment for stock dividends and stock
splits and without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  Upon issuance or conversion in accordance
with the Certificate of Designations or exercise in accordance with the
Warrants, as the case may be, the Conversion Shares and the Warrant Shares,
respectively, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.  Subject to the representations and warranties of the
Buyers in this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.


 

(d)                                 No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Preferred Shares, the Warrants, and
reservation for issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Articles of Incorporation (as defined in
Section 3(r)) of the Company or any of its Subsidiaries, any capital stock of
the Company or Bylaws (as defined in Section 3(r)) or the Certificate of
Designations of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, except to
the extent such conflict, default or termination right would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
American Stock Exchange (the “Principal Market”) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.


 

(e)                                  Consents.  The Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.  All
consents, authorizations, orders, filings

 

7

--------------------------------------------------------------------------------


 

and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date, and the Company and its Subsidiaries are unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. 
The Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts which would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

 

(f)                                    Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that each Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that no Buyer is (i) an officer or director of the Company, (ii) an “affiliate”
of the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to
its knowledge, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “1934 Act”)).  The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities.  The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g)                                 No General Solicitation; Placement Agent’s
Fees.  Neither the Company, nor any of its Subsidiaries or affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any Buyer or
its investment advisor) relating to or arising out of the transactions
contemplated hereby.  The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.  The Company acknowledges that it has engaged Roth Capital Partners LLC
as placement agent (the “Agent”) in connection with the sale of the Securities. 
Other than the Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Securities.

 

(h)                                 No Integrated Offering.  None of the
Company, its Subsidiaries, any of their affiliates, and any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the 1933 Act or cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.  None of the Company, its Subsidiaries, their
affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding

 

8

--------------------------------------------------------------------------------


 

sentence that would require registration of any of the Securities under the 1933
Act or cause the offering of the Securities to be integrated with other
offerings.

 

(i)                                     Dilutive Effect.  The Company
understands and acknowledges that the Warrant Shares issuable upon exercise of
the Warrants, will increase in certain circumstances.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Preferred Shares in accordance with this Agreement and the Certificate of
Designations and its obligation to issue the Warrant Shares upon exercise of the
Warrants in accordance with this Agreement and the Warrants is, in each case,
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

 

(j)                                     Application of Takeover Protections;
Rights Agreement.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation or the laws of the jurisdiction of its incorporation which is
or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.  The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.


 

(k)                                  SEC Documents; Financial Statements. 
During the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system that have been requested by each Buyer.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  Except
as set forth in Schedule 3(k), as of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not

 

9

--------------------------------------------------------------------------------


 

included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.

 

(l)                                     Absence of Certain Changes.  Except as
disclosed in Schedule 3(l), since the date of the Company’s most recent audited
or reviewed financial statements contained in a Form 10-KSB or Form 10-QSB,
there has been no material adverse change and no material adverse development in
the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries.  Except as disclosed in Schedule 3(l), since the date of the
Company’s most recent audited financial statements contained in a Form 10-KSB or
Form 10-QSB, neither the Company nor any of its Subsidiaries has (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $500,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $500,000. 
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below).  For purposes of this Section
3(l), “Insolvent” means, with respect to the Company, on a consolidated basis
with its Subsidiaries, (i) the present fair saleable value of the Company’s and
its Subsidiaries’ assets is less than the amount required to pay the Company’s
and its Subsidiaries’ total Indebtedness (as defined in Section 3(s)), (ii) the
Company and its Subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company and its Subsidiaries intend to incur
or believe that they will incur debts that would be beyond their ability to pay
as such debts mature.  The Company has not engaged in business or in any
transaction, and is not about to engage in business or in any transaction, for
which the Company’s remaining assets constitute unreasonably small capital.

 

(m)                               No Undisclosed Events, Liabilities,
Developments or Circumstances.  No event, liability, development or circumstance
has occurred or exists, or is contemplated to occur with respect to the Company,
its Subsidiaries or their respective business, properties, prospects, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws on a registration statement on Form S-1 filed
with the SEC relating to an issuance and sale by the Company of its Common Stock
and which has not been publicly announced.

 

(n)                                 Conduct of Business; Regulatory Permits. 
Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Articles of Incorporation, the Certificate of Designations,
any other certificate of designation, preferences or rights of any other
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or Articles of Incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or

 

10

--------------------------------------------------------------------------------


 

regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future.  Except as set forth in Schedule 3(n), since March 3, 2005, (i) the
Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market.  The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

(o)                                 Foreign Corrupt Practices.  Neither the
Company nor any of its Subsidiaries nor any director, officer, agent, employee
or other Person acting on behalf of the Company or any of its Subsidiaries has,
in the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(p)                                 Sarbanes-Oxley Act.  The Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.


 

(q)                                 Transactions With Affiliates.  Except as set
forth in the SEC Documents filed at least ten (10) days prior to the date hereof
and other than the grant of stock options disclosed on Schedule 3(q), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.


 


11

--------------------------------------------------------------------------------



 

(r)                                    Equity Capitalization.  As of the date
hereof, the authorized capital stock of the Company consists of (i) 200,000,000
shares of Common Stock, of which as of the date hereof, 43,904,261 including
2,500,000 shares held in treasury are issued and outstanding and 11,769,949
shares are reserved for issuance pursuant to securities (other than the
Preferred Shares and the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock and (ii) 5,000,000 shares of preferred
stock, none of which, as of the date hereof, are issued and outstanding.  All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable.  Except as disclosed in Schedule 3(r): (i)
none of the Company’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness (as defined
in Section 3(s)) of the Company or any of its Subsidiaries or by which the
Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect.  The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

 

(s)                                  Indebtedness and Other Contracts.  Except
as disclosed in Schedule 3(s), neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default

 

12

--------------------------------------------------------------------------------


 

under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(t)                                    Absence of Litigation.  Except as set
forth in Schedule 3(t), there is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors which is outside of
the ordinary course of business or individually or in the aggregate material to
the Company.


 

(u)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which

 

13

--------------------------------------------------------------------------------


 

the Company and its Subsidiaries are engaged.  Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.


 

(v)                                 Employee Relations.  (i)  Neither the
Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union.  The Company and its Subsidiaries
believe that their relations with their employees are good.  No executive
officer of the Company or any of its Subsidiaries (as defined in Rule 501(f) of
the 1933 Act) has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  No executive
officer of the Company or any of its Subsidiaries is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.


 

(ii)                                  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


 

(w)                               Title.  Except as set forth on Schedule 3(w),
the Company and its Subsidiaries have good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects except such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries.   Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.


 

(x)                                   Intellectual Property Rights.  The Company
and its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within three years from the date
of this Agreement.  The Company does not have any knowledge of any infringement
by the Company or any of its Subsidiaries of Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the

 

14

--------------------------------------------------------------------------------


 

Company, being threatened, against the Company or any of its existing
Subsidiaries regarding its Intellectual Property Rights.  The Company is unaware
of any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

(y)                                 Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.


 

(z)                                   Subsidiary Rights.  The Company or one of
its Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.


 

(aa)                            Investment Company.  The Company is not, and is
not an affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


 

(bb)                          Tax Status.  The Company and each of its
Subsidiaries (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.


 

(cc)                            Internal Accounting and Disclosure Controls. 
Except as set forth in Schedule 3(cc), the Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or

 

15

--------------------------------------------------------------------------------


 

incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed in to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company’s management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Except as set forth in Schedule 3(cc),
during the twelve months prior to the date hereof neither the Company nor any of
its Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.

 

(dd)                          Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(ee)                            Investment Company Status.  The Company is not,
and upon consummation of the sale of the Securities will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of  1940, as
amended.

 

(ff)                                Transfer Taxes.  On the Closing Date, all
stock transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the sale and transfer of the Securities
to be sold to each Buyer hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

(gg)                          Acknowledgement Regarding Buyers’ Trading
Activity.  It is understood and acknowledged by the Company (i) that following
the public disclosure of the transactions contemplated by the Transaction
Documents, in accordance with the terms thereof, none of the Buyers have been
asked by the Company or its Subsidiaries to agree, nor has any Buyer agreed with
the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that any Buyer, and counter parties in “derivative” transactions to
which any such Buyer is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which were established prior to such
Buyer’s knowledge of the transactions contemplated by the Transaction Documents,
and (iii) that each Buyer shall not be deemed to have any affiliation with or
control over any arm’s length counter party in any “derivative” transaction. 
The Company further understands and acknowledges that following the public
disclosure of the transactions contemplated by the Transaction Documents,

 

16

--------------------------------------------------------------------------------


 

in accordance with the terms thereof, one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Conversion Shares and the Warrant Shares deliverable with respect
to Securities are being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith.

 

(hh)                          Registration Eligibility.  The Company is eligible
to register the Conversion Shares and the Warrant Shares for resale by the
Buyers using Form S-3 promulgated under the 1933 Act.

 

(ii)                                  Manipulation of Price.  The Company has
not, and to its knowledge no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

 

(jj)                                  U.S. Real Property Holding Corporation.
 The Company is not, nor has ever been, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company shall so certify upon Buyer’s request.

 

(kk)                            Disclosure.  The Company confirms that neither
it nor any other Person acting on its behalf has provided any of the Buyers or
their agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information.  The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company.  All disclosure provided to the Buyers regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  Except as set forth on Schedule 3(kk), each press release issued by
the Company or its Subsidiaries during the twelve (12) months preceding the date
of this Agreement did not at the time of release contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

17

--------------------------------------------------------------------------------


 

4.                                       COVENANTS.

 

(a)                                  Best Efforts.  Each party shall use its
reasonable best efforts timely to satisfy each of the conditions to be satisfied
by it as provided in Sections 6 and 7 of this Agreement.

 

(b)                                 Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to each Buyer promptly after such filing.  The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date.  The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

 

(c)                                  Reporting Status.  Until the date on which
the Buyers shall have sold all the Conversion Shares and Warrant Shares, and
none of the Preferred Shares or Warrants is outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination.

 

(d)                                 Use of Proceeds.  The Company will use the
proceeds from the sale of the Securities solely as set forth on Schedule 4(d).

 

(e)                                  Financial Information.  The Company agrees
to send the following to each Investor (as defined in the Registration Rights
Agreement) during the Reporting Period (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on
the same day as the release thereof, facsimile copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.

 

(f)                                    Listing.  The Company shall promptly
secure the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such exchange or automated quotation system or an
Eligible Market.  The Company shall maintain the Common Stocks’ authorization
for quotation on the Principal Market.  Neither the

 

18

--------------------------------------------------------------------------------


 

Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g)                                 Fees.  The Company shall reimburse Magnetar
Financial LLC or its designee(s) (in addition to any other expense amounts paid
to any Buyer prior to the date of this Agreement) for all reasonable costs and
expenses, not to exceed $65,000, incurred in connection with the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), which amount shall be non-accountable and withheld by Magnetar
Capital Master Fund, Ltd. from its Purchase Price at the Closing or paid by the
Company upon termination of this Agreement.  The Company shall reimburse William
Blair Small Cap Fund or its designee(s) (in addition to any other expense
amounts paid to any Buyer prior to the date of this Agreement) for all
reasonable costs and expenses, not to exceed $20,000, incurred in connection
with the transactions contemplated by the Transaction Documents and due
diligence in connection therewith), which amount shall be non-accountable.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees payable to the Agent.  The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.

 

(h)                                 Pledge of Securities.  The Company
acknowledges and agrees that the Securities may be pledged by an Investor (as
defined in the Registration Rights Agreement) in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document.  The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

(i)                                     Disclosure of Transactions and Other
Material Information.  On or before 8:30 a.m., New York Time, on the second
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
the material Transaction Documents (including, without limitation, this
Agreement (and all schedules to this Agreement), the form of Certificate of
Designations, the form of Warrant and the Registration Rights Agreement)
(including all attachments, the “8-K Filing”).  From and after the filing of the
8-K Filing with the SEC, the Company shall have disclosed any material nonpublic
information delivered to the Buyers by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees or agents.  The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide any
Buyer with any material, nonpublic information regarding the Company or any of
its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express written consent of such Buyer.  In the event of a breach of
the foregoing

 

19

--------------------------------------------------------------------------------


 

covenant by the Company, or any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents, for any such
disclosure.  Subject to the foregoing, neither the Company, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) each Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release). 
Without the prior written consent of any applicable Buyer, neither the Company
nor any of its Subsidiaries shall disclose the name of any Buyer in any filing,
announcement, release or otherwise.

 

(j)                                     Restriction on Redemption and Cash
Dividends; Additional Registration Statements.  So long as any Preferred Shares
are outstanding, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, the Common Stock without
the prior express written consent of the holders of Preferred Shares
representing not less than a majority of the aggregate number of the then
outstanding Preferred Shares.  Except as set forth on Schedule 4(j), until the
Effective Date (as defined in the Registration Rights Agreement), the Company
shall not file a registration statement under the 1933 Act relating to
securities that are not the Securities.

 

(k)                                  Additional Preferred Shares; Variable
Securities; Dilutive Issuances.  So long as any Buyer beneficially owns any
Securities, the Company will not, without the prior written consent of Buyers
holding a majority of the Preferred Shares, issue any Preferred Shares (other
than to the Buyers as contemplated hereby) and the Company shall not issue any
other securities that would cause a breach or default under the Certificate of
Designations or the Warrants.  For so long as any Preferred Shares or Warrants
remain outstanding, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a conversion, exchange or exercise price which varies or may
vary after issuance with the market price of the Common Stock at the time of
issuance, including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any Preferred Shares
are convertible or the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is
exercisable.  For so long as any Preferred Shares or Warrants remain
outstanding, the Company shall not, in any manner, enter into or affect any
Dilutive Issuance (as defined in the Certificate of Designations) if the effect
of such Dilutive Issuance is to cause the Company to be required to issue upon
conversion of any Preferred Shares or exercise of any Warrant any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon conversion of the Preferred Shares

 

20

--------------------------------------------------------------------------------


 

and exercise of the Warrants without breaching the Company’s obligations under
the rules or regulations of the Principal Market.  The Company shall not, in any
manner, enter into or affect any Dilutive Issuance if the effect of such
Dilutive Issuance would cause the Conversion Price (as defined in the
Certificate of Designations) or the Exercise Price (as defined in the Warrant),
as applicable, to be reduced below $2.00 (as adjusted for stock splits or stock
dividends).

 

(l)                                     Corporate Existence.  So long as any
Buyer beneficially owns any Preferred Shares or Warrants, the Company shall not
be party to any Fundamental Transaction (as defined in the Certificate of
Designations) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Certificate of Designations
and the Warrants.

 

(m)                               Reservation of Shares.  The Company shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance, no less than (i) the maximum number of shares of Common
Stock issuable upon conversion of the Preferred Shares (assuming for purposes
hereof, that the Preferred Shares are convertible at the Conversion Price and
without taking into account any limitations on the conversion of the Preferred
Shares set forth in the Certificate of Designations) and (ii) the maximum number
of shares of Common Stock issuable upon exercise of the Warrants (assuming for
purposes hereof that the Exercise Price (as defined in the Warrants) is equal to
$2.00, subject to adjustment for stock splits and stock dividends and without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants).

 

(n)                                 Conduct of Business.  The business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a Material Adverse
Effect.

 

(o)                                 Additional Issuances of Securities.


 

(i)                                     For purposes of this Section 4(o), the
following definitions shall apply.

 

(1)                                  “Convertible Securities” means any stock or
securities (other than Options) convertible into or exercisable or exchangeable
for shares of Common Stock.

 

(2)                                  “Options” means any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

 

(3)                                  “Common Stock Equivalents” means,
collectively, Options and Convertible Securities.

 

(ii)                                  From the date hereof until the date that
is thirty (30) Trading Days (as defined in the Certificate of Designations)
after the Effective Date (as defined in the Registration Rights Agreement) (the
“Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’

 

21

--------------------------------------------------------------------------------


 

(other than Real Estate Online, Inc. and Cherish, Inc. and its Subsidiaries)
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”); provided, that the term Subsequent Placement shall not
include the issuance of any Excluded Securities (as defined in the Certificate
of Designations).

 

(iii)                               From the Trigger Date until the two year
anniversary of the Closing Date, the Company will not, directly or indirectly,
effect any Subsequent Placement unless the Company shall have first complied
with this Section 4(o)(iii).

 

(1)                                  The Company shall deliver to each Buyer a
written notice (the ”Offer Notice”) of any proposed or intended issuance or sale
or exchange (the ”Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers at least 50% of the Offered Securities allocated among
such Buyers (a) based on such Buyer’s pro rata portion of the aggregate number
of Preferred Shares purchased hereunder (the “Basic Amount”), and (b) with
respect to each Buyer that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of other
Buyers as such Buyer shall indicate it will purchase or acquire should the other
Buyers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”), which process shall be repeated until the Buyers shall have an
opportunity to subscribe for any remaining Undersubscription Amount.

 

(2)                                  To accept an Offer, in whole or in part,
such Buyer must deliver a written notice to the Company prior to the end of the
tenth (10th) Business Day after such Buyer’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Buyer’s Basic Amount that
such Buyer elects to purchase and, if such Buyer shall elect to purchase all of
its Basic Amount, the Undersubscription Amount, if any, that such Buyer elects
to purchase (in either case, the “Notice of Acceptance”).  If the Basic Amounts
subscribed for by all Buyers are less than the total of all of the Basic
Amounts, then each Buyer who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer bears to the total Basic Amounts of all Buyers that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary.  Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to the Buyers a new
Offer Notice and

 

22

--------------------------------------------------------------------------------


 

the Offer Period shall expire on the seventh (7th) Business Day after such
Buyer’s receipt of such new Offer Notice.

 

(3)                                  The Company shall have ten (10) Business
Days from the expiration of the Offer Period above (i) to offer, issue, sell or
exchange all or any part of such Offered Securities as to which a Notice of
Acceptance has not been given by the Buyers (the “Refused Securities”) pursuant
to a definitive agreement(s) (the “Subsequent Placement Agreement”), but only to
the offerees described in the Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement, and (b) either (x) the consummation of the transactions contemplated
by such Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

(4)                                  In the event the Company shall propose to
sell less than all the Refused Securities (any such sale to be in the manner and
on the terms specified in Section 4(o)(iii)(3) above), then each Buyer may, at
its sole option and in its sole discretion, reduce the number or amount of the
Offered Securities specified in its Notice of Acceptance to an amount that shall
be not less than the number or amount of the Offered Securities that such Buyer
elected to purchase pursuant to Section 4(o)(iii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Buyers pursuant to Section
4(o)(iii)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities.  In the event that any
Buyer so elects to reduce the number or amount of Offered Securities specified
in its Notice of Acceptance, the Company may not issue, sell or exchange more
than the reduced number or amount of the Offered Securities unless and until
such securities have again been offered to the Buyers in accordance with
Section 4(o)(iii)(1) above.

 

(5)                                  Upon the closing of the issuance, sale or
exchange of all or less than all of the Refused Securities, the Buyers shall
acquire from the Company, and the Company shall issue to the Buyers, the number
or amount of Offered Securities specified in the Notices of Acceptance, as
reduced pursuant to Section 4(o)(iii)(3) above if the Buyers have so elected,
upon the terms and conditions specified in the Offer.  The purchase by the
Buyers of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Buyers of a purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to the Buyers and their respective counsel.

 

(6)                                  Any Offered Securities not acquired by the
Buyers or other persons in accordance with Section 4(o)(iii)(3) above may not be
issued, sold or exchanged until they are again offered to the Buyers under the
procedures specified in this Agreement.

 

(7)                                  The Company and the Buyers agree that if
any Buyer elects to participate in the Offer, neither the securities purchase
agreement (the “Subsequent

 

23

--------------------------------------------------------------------------------


 

Placement Agreement”) with respect to such Offer nor any other transaction
documents related thereto (collectively, the “Subsequent Placement Documents”)
shall include any term or provisions whereby any Buyer shall be required to
agree to any restrictions in trading as to any securities of the Company owned
by such Buyer prior to such Subsequent Placement.

 

(8)                                  Notwithstanding anything to the contrary in
this Section 4(o) and unless otherwise agreed to by the Buyers, the Company
shall either confirm in writing to the Buyers that the transaction with respect
to the Subsequent Placement has been abandoned or shall publicly disclose its
intention to issue the Offered Securities, in either case in such a manner such
that the Buyers will not be in possession of material non-public information, by
the tenth (10th) Business Day following delivery of the Offer Notice.  If by the
tenth (10th) Business Day following delivery of the Offer Notice no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by the Buyers, such transaction shall be deemed to have been abandoned
and the Buyers shall not be deemed to be in possession of any material,
non-public information with respect to the Company.  Should the Company decide
to pursue such transaction with respect to the Offered Securities, the Company
shall provide each Buyer with another Offer Notice and each Buyer will again
have the right of participation set forth in this Section 4(o)(iii).  The
Company shall not be permitted to deliver more than one such Offer Notice to the
Buyers in any 60 day period.

 

(9)                                  The restrictions contained in subsections
(ii) and (iii) of this Section 4(o) shall not apply in connection with the
issuance of any Excluded Securities (as defined in the Certificate of
Designations).

 

5.                                       REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)                                  Register.  The Company shall maintain at
its principal executive offices (or such other office or agency of the Company
as it may designate by notice to each holder of Securities), a register for the
Preferred Shares and the Warrants in which the Company shall record the name and
address of the Person in whose name the Preferred Shares and the Warrants have
been issued (including the name and address of each transferee), the number of
Preferred Shares held by such Person, the number of Conversion Shares issuable
upon conversion of the Preferred Shares and Warrant Shares issuable upon
exercise of the Warrants held by such Person.  The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.

 

(b)                                 Transfer Agent Instructions.  The Company
shall issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, to issue certificates or credit shares to the applicable balance
accounts at The Depository Trust Company (“DTC”), registered in the name of each
Buyer or its respective nominee(s), for the Conversion Shares and the Warrant
Shares in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Preferred Shares or exercise of the Warrants in
the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(f) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall

 

24

--------------------------------------------------------------------------------


 

otherwise be freely transferable on the books and records of the Company, as
applicable, and to the extent provided in this Agreement and the other
Transaction Documents.  If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  In the event that such sale, assignment or transfer
involves Conversion Shares and Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144,
the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

(a)                                  The obligation of the Company hereunder to
issue and sell the Preferred Shares and the related Warrants to each Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

 

(i)                                     Such Buyer shall have executed each of
the Transaction Documents to which it is a party and delivered the same to the
Company.

 

(ii)                                  Such Buyer and each other Buyer shall have
delivered to the Company the Purchase Price (less, in the case of Magnetar
Capital Master Fund, Ltd. the amount withheld pursuant to Section 4(g)) for the
Preferred Shares and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(iii)                               The representations and warranties of such
Buyer shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

(iv)                              The Company shall have obtained approval of
the Principal Market to list the Conversion Shares and the Warrant Shares.

 

25

--------------------------------------------------------------------------------


 

7.                                       CONDITIONS TO EACH BUYER’S OBLIGATION
TO PURCHASE.

 

(a)                                  The obligation of each Buyer hereunder to
purchase the Preferred Shares and the related Warrants at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)                                     The Company shall have duly executed and
delivered to such Buyer (A) each of the Transaction Documents and (B) the
Preferred Shares (in such numbers as is set forth across from such Buyer’s name
in column (3) of the Schedule of Buyers and the related Warrants (in such
numbers as is set forth across from such Buyer’s name in column (4) of the
Schedule of Buyers) being purchased by such Buyer at the Closing pursuant to
this Agreement.

 

(ii)                                  Such Buyer shall have received the opinion
of Shefsky & Froelich Ltd., Rosenfeld, Roberson, Johns & Durant Group the
Company’s outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit F attached hereto.

(iii)                               The Company shall have delivered to such
Buyer a copy of the Irrevocable Transfer Agent Instructions, in the form of
Exhibit E attached hereto, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.


 

(iv)                              The Company shall have delivered to such Buyer
a certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in each such entity’s jurisdiction of formation issued by
the Secretary of State (or equivalent) of such jurisdiction of formation as of a
date within thirty (30) days of the Closing Date.


 

(v)                                 The Company shall have delivered to such
Buyer a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to so qualify, as of a date within thirty (30) days of the Closing
Date, provided, that the Buyers and the Company shall receive verbal affirmation
from the Secretary of State of the states of Nevada and Illinois that the
Company is in good standing on the Closing Date.

 

(vi)                              The Company shall have delivered to such Buyer
a certified copy of the Articles of Incorporation as certified by the Secretary
of State of the State of Nevada within twenty (20) days of the Closing Date.

 

(vii)                           The Company shall have delivered to such Buyer a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s board of directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation and (iii) the Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit G.

 

26

--------------------------------------------------------------------------------


 

(viii)                        The representations and warranties of the Company
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  Such Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit H.

 

(ix)                                The Company shall have delivered to such
Buyer a letter from the Company’s transfer agent certifying the number of shares
of Common Stock outstanding as of a date within five days of the Closing Date.

 

(x)                                   The Common Stock (I) shall be designated
for quotation or listed on the Principal Market and (II) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.

 

(xi)                                The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market.


 

(xii)                             The Certificate of Designations in the form
attached hereto as Exhibit A shall have been filed with the Secretary of State
of the State of Nevada and shall be in full force and effect, enforceable
against the Company in accordance with its terms and shall not have been
amended.

 

(xiii)                          The aggregate Purchase Price paid to the Company
for the Securities by the Buyers at the Closing shall not be less than $25
million.

 

(xiv)                         The Company shall have delivered to such Buyer
such other documents relating to the transactions contemplated by this Agreement
as such Buyer or its counsel may reasonably request.

 

8.                                       TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the date hereof due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party; provided, however, if
this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the non-breaching Buyers for the expenses
described in Section 4(g) above.

 

27

--------------------------------------------------------------------------------


 

9.                                       MISCELLANEOUS.

 

(a)                                  Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement and the other Transaction Documents supersede all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an

 

28

--------------------------------------------------------------------------------


 

instrument in writing signed by the Company and the holders of at least a
majority of the Preferred Shares issued and issuable hereunder, and any
amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Preferred Shares then outstanding.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, holders of
Preferred Shares or holders of the Warrants, as the case may be.  The Company
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
no Buyer has made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.

 

(f)                                    Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

 

 

 

Think Partnership Inc.

 

5 Revere Drive, Suite 510

 

Northbrook, Illinois 60062

 

Telephone:

(847) 562-0177

 

Facsimile:

(847) 562-0178

 

Attention:

Gerard M. Jacobs

 

 

 

With a copy (for informational purposes only) to:

 

 

 

 

Shefsky & Froelich Ltd.

 

 

111 East Wacker Drive, Suite 2800

 

 

Chicago, Illinois 60601

 

 

Telephone:

(312) 527-4000

 

Facsimile:

(312) 527-5921

 

Attention:

Michael J. Choate

 

 

If to the Transfer Agent:

 

 

 

 

Colonial Stock Transfer

 

66 Exchange Place, Suite 100

 

 

Salt Lake City, VT 84111

 

 

29

--------------------------------------------------------------------------------


 

 

Telephone:

(801) 355-5740

 

 

Facsimile:

(801) 355-6505

 

 

Attention:

Donna Webster

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Telephone:

(212) 756-2000

 

Facsimile:

(212) 593-5955

 

Attention:

Eleazer N. Klein, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change
provided, that Schulte Roth & Zabel LLP shall only receive notices sent to
clients of its firm.  Written confirmation of receipt (A) given by the recipient
of such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any purchasers of the Preferred
Shares or the Warrants.  The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the holders
of at least a majority of the aggregate number of Registrable Securities issued
and issuable hereunder, including by way of a Fundamental Transaction (unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants).  A Buyer may assign some or all of its rights hereunder in connection
with transfer of any of its Preferred Shares or Warrants without the consent of
the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)                                     Survival.  Unless this Agreement is
terminated under Section 8, the representations and warranties of the Company
and the Buyers contained in Sections 2 and 3 and the agreements and covenants
set forth in Sections 4, 5 and 9 shall survive the Closing.  Each Buyer shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

30

--------------------------------------------------------------------------------


 

(j)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                  Indemnification.  In consideration of each
Buyer’s execution and delivery of the Transaction Documents and acquiring the
Securities thereunder and in addition to all of the Company’s other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless each Buyer and each affiliate of a Buyer that holds Preferred
Shares or Warrants and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents, (b)
any breach of any covenant, agreement or obligation of the Company contained in
the Transaction Documents or (c) any cause of action, suit or claim brought or
made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents; provided, that no Buyer shall be entitled to
indemnification to the extent any of the foregoing is caused by its gross
negligence or willful misconduct.  To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

(l)                                     No Strict Construction.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

(m)                               Remedies.  Each Buyer and each affiliate of a
Buyer that holds Preferred Shares or Warrants shall have all rights and remedies
set forth in the Transaction Documents and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law.  Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any

 

31

--------------------------------------------------------------------------------


 

breach of any provision of this Agreement and to exercise all other rights
granted by law.  Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers.  The Company therefore agrees that the Buyers shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.

 

(n)                                 Rescission and Withdrawal Right. 
Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) the Transaction Documents, whenever any Buyer exercises a
right, election, demand or option under a Transaction Document and the Company
does not timely perform its related obligations within the periods therein
provided, then such Buyer may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights

 

(o)                                 Payment Set Aside.  To the extent that the
Company makes a payment or payments to the Buyers hereunder or pursuant to any
of the other Transaction Documents or the Buyers enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

(p)                                 Independent Nature of Buyers’ Obligations
and Rights.  The obligations of each Buyer under any Transaction Document are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents and the Company acknowledges that the Buyers are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents.  Each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

THINK PARTNERSHIP INC.

 

 

 

 

 

By:

 

 

 

 

Name: Gerard M. Jacobs

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

MAGNETAR CAPITAL MASTER FUND, LTD.

 

 

 

 

 

By:

Magnetar Financial LLC

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

Paul Smith

 

Its:

General Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

[OTHER BUYERS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

Buyer

 

Address and Facsimile
Number

 

Aggregate
Number of
Preferred
Shares

 

Aggregate
Number of
Warrants

 

Purchase Price

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Magnetar Capital Master Fund, Ltd

 

1603 Orrington Avenue Evanston, IL 60201
Attn: Richard Levy and Matthew Ray
Facsimile: (847) 905-5603
Telephone: (847) 905-4707

 

5,000

 

1,000,000

 

$

5,000,000

 

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Attention:
Eleazer Klein, Esq. Facsimile: (212) 593-5955 Telephone: (212) 756-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

Heller Capital Investments, LLC

 

700 E. Palisade Avenue
Englewood Cliffs, NJ 07632
Facsimile: (201)569-5014

 

1,000

 

200,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heller Family Foundation

 

74 Fairview Rd.
Tenafly, NJ 07670
Facsimile: 201-569-5014

 

500

 

100,000

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac & Co

 

Mac & Co CIBC Mellon
PO Box 3196
Pittsburg, PA 15230-3196

 

322

 

64,340

 

$

321,700.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calhoun & Co FFC City of Dearborn Policemen and Firemen Revised Retirement
Systems

 

Calhoun & Co
Comerica Bank
PO Box 75000-M/C 3404
Detroit, MI 48231
Attn: Sarah Grant, Trust Department
Facsimile: 313.222.7041
Telephone: 313.222.4150

 

84

 

16,765

 

$

83,823.51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calhoun & Co FFC City of Dearborn General Employees  Retirement Systems

 

Calhoun & Co.
Comercia Bank
PO Box 75000-M/C 3404
Detroit, MI 48231
Attn: Sarah Grant
Facsimile: 313-222-7041
Telephone: 313-222-4150

 

53

 

10,530

 

$

52,648.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Blair Small Cap Growth Fund

 

William Blair & Company, LLC
222 W Adams St
Chicago, IL 60606
Attn: Terry Sullivan
Facsimile: 312.236.1497
Telephone: 312.364.8319

 

7,120

 

1,424,092

 

$

7,120,461.28

 

 

 

 

--------------------------------------------------------------------------------


 

Booth & Co FFC Hartmarx Retirement Income Trust

 

Booth & Co Northern Trust
50 S LaSalle Street
Chicago, IL 60675

 

108

 

21,598

 

$

107,992.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Booth & Co FFC Rush University Medical Center  Endowment Account

 

Booth & Co Northern Trust
50 S LaSalle St, 7th floor
Chicago, IL 60675
Attn: David Applegate
Facsimile: 312.557.2673
Telephone: 312.557.3019

 

142

 

28,454

 

$

142,267.59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Booth & Co FFC Rush University Medical Center  Pension and Retirement

 

Booth & Co Northern Trust
50 S LaSalle St, 7th floor
Chicago, IL 60675
Attn: David Applegate
Facsimile: 312.557.2673
Telephone: 312.557.3019

 

171

 

34,221

 

$

171,106.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bear Stearns Sec. Corp. Cust. J. Steven Emerson Inv. Act.

 

Bear Stearns Sec. Corp. Cust. J. Steven Emerson Inv. Act.
1522 Ensley Avenue
Los Angeles, CA 90024
Phone: 310-553-4151
Fax: 310-553-4187
Att:: Steven Emerson
Custodian: Bear Stearns Sec. Corp.
1990 Avenue of the Stars #2530
Los Angeles, CA 90067
Phone: 310-201-3976
Fax: 310-407-1721
Att: Rita Swann

 

600

 

120,000

 

$

600,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson Roth IRA

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson Roth IRA 1522 Ensley Avenue Los
Angeles, CA 90024 Phone: 310-553-4151 Fax: 310-553-4187 Att:: Steven Emerson
Custodian: Bear Stearns Sec. Corp. 1990 Avenue of the Stars #2530 Los Angeles,
CA 90067 Phone: 310-201-3976 Fax: 310-407-1721 Att: Rita Swann

 

2,000

 

400,000

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson IRA Rollover II

 

Bear Stearns Sec. Corp.
FBO J. Steven Emerson IRA Rollover II
1522 Ensley Avenue
Los Angeles, CA 90024
Phone: 310-553-4151
Fax: 310-553-4187
Att:: Steven Emerson
Custodian: Bear Stearns Sec. Corp.
1990 Avenue of the Stars #2530
Los Angeles, CA 90067
Phone: 310-201-3976
Fax: 310-407-1721
Att: Rita Swann

 

3,400

 

680,000

 

$

3,400,000

 

 

 

 

--------------------------------------------------------------------------------


 

Umbtru & Co. FBO Oberweis Emerging Growth Fund

 

 

 

2,700

 

540,000

 

$

2,700,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbtru & Co. FBO Oberweis Micro-Cap Fund

 

 

 

1,300

 

260,000

 

$

1,300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Mason Master Fund, LP

 

Fort Mason Master Fund, LP
456 Montgomery Street, 22nd Fl.
San Francisco, CA 94104
Telephone 415-249-3380
Fax 415-249-3389
Attn: KC Lynch and Marshall Jensen

 

1,878

 

375,000

 

$

1,878,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Mason Partners, LP

 

Fort Mason Partners, LP
456 Montgomery Street, 22nd Fl.
San Francisco, CA 94104
Telephone 415-249-3380
Fax 415-249-3389
Attn: KC Lynch and Marshall Jensen

 

122

 

24,400

 

$

122,000

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Certificate of Designations

 

 

Exhibit B

Form of Warrants

 

 

Exhibit C

Form of Registration Rights Agreement

 

 

Exhibit D

[Intentionally Omitted]

 

 

Exhibit E

Form of Irrevocable Transfer Agent Instructions

 

 

Exhibit F

Form of Outside Company Counsel Opinion

 

 

Exhibit G

Form of Secretary’s Certificate

 

 

Exhibit H

Form of Officer’s Certificate

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 3(a)

 

Subsidiaries

 

 

Schedule 3(b)

 

Authorization; Enforcement; Validity

 

 

Schedule 3(k)

 

SEC Documents; Financial Statements

 

 

Schedule 3(l)

 

Absence of Certain Changes

 

 

Schedule 3(n)

 

Conduct of Business

 

 

Schedule 3(q)

 

Transactions with Affiliates

 

 

Schedule 3(r)

 

Capitalization

 

 

Schedule 3(s)

 

Indebtedness and Other Contracts

 

 

Schedule 3(t)

 

Litigation

 

 

Schedule 3(w)

 

Title

 

 

Schedule 3(cc)

 

Internal Accounting and Disclosure Controls

 

 

Schedule 3(kk)

 

Disclosure

 

 

Schedule 4(d)

 

Use of Proceeds

 

 

Schedule 4(j)

 

Restriction on Redemption and Cash Dividends; Additional Registration Statements

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

Subsidiaries

 

MarketSmart Interactive, Inc. f/k/a WebSourced, Inc.

Cherish, Inc.

CheckUp Marketing, Inc.

MarketSmart Advertising, Inc.

RightStuff, Inc.

Ozona Online Network, Inc.

Personals Plus, Inc.

KowaBunga Marketing, Inc.

PrimaryAds, Inc.

Real Estate School Online, Inc.

Vintacom Florida, Inc.

Vintacom Media Group, ULC

Vintacom Internet Services, Inc.

Vintacom Software Services, Inc.

Relationship Exchange Holdings Ltd.

Relationship Exchange Limited

Intipro Dating Inc.

Morex Marketing Group, LLC

Smart Interactive Limited

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(b)

Authorization; Enforcement; Validity

 

The Company needs to obtain AMEX approval for the listing of the Conversion
Shares and Warrant Shares and the Certificate of Designations will not be filed
until AMEX approval has been obtained.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(k)

SEC Documents; Financial Statements

 

The financial statements contained in the Company’s original filings of its
Form 10-KSB for the year ended December 31, 2004, and its Forms 10-QSB for the
quarters ended March 31, 2005 and 2004, June 30, 2005 and 2004 and September 30,
2004 were restated on December 30, 2005 for the reasons described below
(collectively, the “Restatements”).

 

On October 27, 2005, the Company concluded that it would need to amend and
restate our previously issued unaudited consolidated financial statements and
other financial information for the above mentioned periods. The restatements
resulted from a change to the manner in which the Company then believed it must
recognize revenue generated by its search engine enhancement (SEE) business
segment.  The Company originally recognized revenues from the SEE business
segment in the period that they are deemed to be earned and collectible under
the accrual method of accounting using the proportional performance model. In
the proportional performance model, revenue is recognized using the pattern in
which value is provided to the customer over the term of the contract.
Subsequently based on comments the Company received from the Staff of the
Securities and Exchange Commission, the Company determined that the manner in
which it applied the proportional performance revenue recognition model: (1) did
not adequately rely on objective evidence of the value of services performed,
and (2) did not provide sufficient evidence to prove the collectibility of the
accelerated revenue stream. As a result, the Company restated portions of the
above-referenced financial statements by recognizing revenue for each
deliverable under its SEE business segment on a straight-line basis over the
term of the contract. The Company believes it is appropriate to use
straight-line if there is not adequate objective evidence of the value of
services performed. Additionally, using straight-line allows the Company to more
closely match cash receipts with revenue recognition. As a result, collection of
amounts recognized as revenue is reasonably assured.

 

The restatements for the Form 10-QSB for the quarter ended June 30, 2005 also
results from a change to the manner in which the Company presents revenues from
its PrimaryAds, Inc. subsidiary. The Company originally recognized revenues from
PrimaryAds on a gross basis by recording as revenue the gross amount received
from advertisers and recording as cost of sales the amount paid to the
publishers placing the advertisements. The Company believed the gross
presentation was appropriate because, in accordance with EITF 99-19, the Company
believed the following were the predominant factors:  (1) PrimaryAds had credit
risk to the extent that it is responsible for payments to affiliates, despite
standard contractual language stating that if PrimaryAds does not get paid for
an advertisement, it is not obligated to pay the affiliate. In practice,
PrimaryAds chooses to pay affiliates in the event of non-payment by advertisers
in order to maintain its marketplace relationships, and (2) PrimaryAds sets
pricing with respect to the amount paid to the affiliate. Subsequently, based on
additional analyses performed by the Company in response to comments raised by
the Staff of the Securities and Exchange Commission, the Company subsequently
believed that the predominant factors underlying EITF 99-19 support the net
treatment. Specifically, the factors the Company previously believed to be
predominant are now believed to have a lesser significance in the gross versus
net analysis, with PrimaryAds not being the primary obligor in the arrangement
rising to predominant status. The

 

--------------------------------------------------------------------------------


 

Company restated its quarterly report on Form 10-QSB for the quarter ended
June 30, 2005 by presenting revenue from PrimaryAds on a net, rather than gross,
basis.

 

Additionally, in the third quarter of 2005, the Company changed the useful life
of the Customer Relations intangible asset for our PrimaryAds, Inc. subsidiary
from ten years to five years. The Company retroactively applied this change to
all periods that it owned this intangible asset, including the quarter ended
June 30, 2005.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(l)

Absence of Certain Changes

 

On Friday, March 17, the Company announced that its letter of intent to acquire
Crystal Reference Systems Limited had been terminated, after the Company and
Crystal Reference failed to agree upon mutually acceptable definitive
agreements.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(n)

Conduct of Business; Regulatory Permits

 

The Company’s press release dated October 28, 2005, pursuant to which it
announced that investors should no longer rely on the Company’s financial
statements, did not contain sufficient information regarding the Company’s
estimate of the potential effect on earnings the restated financial statements
would have. As a result, AMEX imposed a trading halt in the Company’s shares of
common stock. On November 2, 2005 the Company issued a revised press release and
trading resumed.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(q)

Transactions With Affiliates

 

The Company issued a note to Scott P. Mitchell, its President in connection with
the Company’s acquisition of WebCapades, Inc. (of which Scott was a
shareholder). The outstanding balance of the note is $267,000 and calls for six
remaining payments of $44,500. The note does not bear any stated interest.

 

The Company issued a note to Katherine Dennison, an employee of Cherish, Inc. in
connection with the Company’s acquisition of WebCapades, Inc. (of which
Katherine was a shareholder). The outstanding balance of the note is $3,000 and
calls for six remaining payments of $500. The note does not bear any stated
interest.

 

In connection with the Company’s acquisition of Ozona Online, Inc., the Company
assumed two promissory notes Ozona issued in favor of Scott P. Mitchell, the
Company’s President. The first note has a remaining balance $50,085, bears
interest at 5.5% interest, and has 31 payments of $1,756.12 remaining.    The
second note has a remaining balance of $52,471, bears interest at 8.0% interest,
and has 34 payments of $1,756.12, 34 remaining.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(r)

Equity Capitalization

 

(i)                                     No disclosure necessary.

(ii)                                  See attached excel spreadsheet for list of
options/warrants and shares that may be required to be issued in the future with
respect to earnouts from acquisitions.

(iii)                               The Company entered into loan agreement with
Wachovia Bank, N.A. and the Company executed two promissory notes in the amounts
of $15 million and $2.5 million, respectively in connection with the loan
agreement. Additionally, see the notes to Scott Mitchell and Katherine Dennison
described in Schedule 3(q).

(iv)                              In connection with the Wachovia loan agreement
(described in (iii) above), Wachovia filed financing statements perfecting a
lien on all of the assets of the Company. In addition, each “Guarantor
Subsidiary” guaranteed the obligations of the Company under the loan agreement.
The guarantees are secured by a lien on all of the assets of each Subsidiary
which was perfected by a filing of appropriate financing statements. As used
herein, the term “Guarantor Subsidiary” means the following Subsidiaries: 
MarketSmart Interactive, Inc., Cherish, Inc., CheckUp Marketing, Inc.,
RightStuff, Inc., MarketSmart Advertising, Inc., Ozona Online Network, Inc.,
Personals Plus, Inc., KowaBunga! Marketing, Inc., PrimaryAds, Inc., Real Estate
School Online, Inc. and Vintacom Florida, Inc.

(v)                                 See attached excel spreadsheet for the
Company’s current obligations to register shares of its common stock issued in
previous acquisitions and shares that may be issued as part of earnouts related
to such acquisitions. In addition, the Company will be obligated to register
3,170,732 shares of common stock issued at the closing of the Litmus acquisition
and up to $10.5 million of shares of common stock that may be issued as a result
of earnouts related to the Litmus acquisition.

(vi)                              No disclosure necessary.

(vii)                           No disclosure necessary.

(viii)                        The Company’s 2005 Long Term Incentive Plan
authorizes the board to grant “Other Stock Based Awards” in addition to options
to purchase common stock and shares of restricted common stock. “Other Stock
Based Awards” includes awards that are valued in whole or in part by reference
to, or are otherwise based on, shares of the Company’s common stock or the fair
market value thereof.

(ix)                                No disclosure necessary.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(s)

Indebtedness and Other Contracts

 

(i)                                     A.                                   The
Company entered into loan agreement with Wachovia Bank, N.A. and the Company
executed two promissory notes in the amounts of $15 million and $2.5 million,
respectively in connection with the loan agreement.

B.                                     The Company issued a note to Scott P.
Mitchell, its President in connection with the Company’s acquisition of
WebCapades, Inc. (of which Scott was a shareholder). The outstanding balance of
the note is $267,000 and calls for six remaining payments of $44,500. The note
does not bear any stated interest.

C.                                     The Company issued a note to Katherine
Dennison, an employee of Cherish, Inc. in connection with the Company’s
acquisition of WebCapades, Inc. (of which Katherine was a shareholder). The
outstanding balance of the note is $3,000 and calls for six remaining payments
of $500. The note does not bear any stated interest.

D.                                    In connection with the Company’s
acquisition of Ozona Online, Inc., the Company assumed two promissory notes
Ozona issued in favor of Scott P. Mitchell, the Company’s President. The first
note has a remaining balance $50,085, bears interest at 5.5% interest, and has
31 payments of $1,756.12 remaining.    The second note has a remaining balance
of $52,471, bears interest at 8.0% interest, and has 34 payments of $1,756.12,
34 remaining.

 

(ii)                                  No disclosure necessary

 

(iii)                               No disclosure necessary.

 

(iv)                              No disclosure necessary.

 

Description of Wachovia Indebtedness

 

On January 19, 2006, the Company entered into a loan agreement with Wachovia
Bank, National Association (the “Loan Agreement”). Pursuant to the loan
agreement, on January 20, 2006, the Company borrowed $15 million from Wachovia,
evidenced by a revolving credit promissory note (the “Revolving Credit Note”),
and $2.5 million, evidenced by a term promissory note (the “Term Note” and
together with the Revolving Credit Note, the “Notes”). The Company used $7.5
million of the proceeds to repay amounts due Wachovia under the Company’s
previous line of credit (which was cancelled as a result of entering into the
Loan Agreement) with substantially all of the remaining proceeds used to fund
the cash portion of the purchase price for the acquisition of Morex Marketing
Group, LLC.

 

Repayment Terms; Interest Rate

 

The Company’s obligations under the Loan Agreement and the Notes are secured by
a first priority lien, in favor of Wachovia, on all of the assets of the
Company, including the stock of each of the Company’s operating subsidiaries.
Further, each of the Company’s operating subsidiaries has guaranteed the
performance of the Company’s obligations under the Loan Agreement and the Notes
(each, a “Guarantor”) and the guaranty is secured by a first priority lien on
each Guarantor’s assets. The aggregate principal advances available to the
Company

 

--------------------------------------------------------------------------------


 

under the Revolving Credit Note may not exceed 1.75 times the Company’s trailing
twelve months EBITDA, as calculated quarterly on a consolidated pro forma basis,
where the term pro forma is meant to include all EBITDA generated by an entity
acquired by the Company during the trailing twelve month period, as opposed to
just that portion of EBITDA generated by the entity after the acquisition.
Interest on the unpaid principal balance of the Revolving Credit Note accrues at
the LIBOR Market Index Rate plus 2.10% as such rate may change from day to day.
Amounts due under the Revolving Credit Note are payable in consecutive monthly
payments of accrued interest only until maturity at which time all principal and
any accrued but unpaid interest is due and payable. The Revolving Credit Note
matures on January 19, 2009. Interest on the unpaid principal balance of the
Term Note accrues at the LIBOR Market Index Rate plus 2.15% as such rate
may change from day to day. Amounts due under the Term Note are payable in 12
consecutive monthly payments of equal principal in the amount of $208,333.33
plus accrued interest with the final payment due on January 19, 2007, the Term
Note’s maturity. In the event that the Company is in default of any of the
covenants below, in addition to the remedies set forth below, the interest rate
on each of the Notes shall automatically increase 3%.

 

Covenants

 

So long as there remain any amounts outstanding under the Loan Agreement and
either of the Notes, the Company: (A) is required to maintain a “Total Debt to
EBITDA Ratio” of not less than 2.00 to 1.00, calculated quarterly on a rolling
four quarters basis, where “Total Debt to EBITDA Ratio” means the sum of all the
indebtedness of the Company  and its subsidiaries for borrowed money divided by
the Company’s EBITDA calculated on a consolidated pro forma basis; (B) is
required to maintain a net worth of not less than an amount equal to $36.9
million plus 50% of the Company’s net income for each fiscal quarter (the
“Minimum Net Worth Amount”), provided that the Minimum Net Worth Amount for any
fiscal quarter must exceed the Minimum Net Worth amount for the immediately
preceding fiscal quarter by at least $1.00; (C) is required to maintain, a
consolidated “Fixed Charge Coverage Ratio” of not less than 2.50 to 1.00,
calculated quarterly on a rolling four quarters basis, where “Fixed Charge
Coverage Ratio” means, the sum of the pro forma net income from operations,
depreciation and amortization minus all dividends, withdrawals and non-cash
income divided by the sum of all current maturities of long-term debt, capital
lease obligations and capital expenditures which were not financed; (D) may not,
during any fiscal year, expend on gross fixed assets (excluding the pro forma
impact of “Permitted Acquisitions” (as hereinafter defined) during any fiscal
year, but including capital leases and leasehold improvements for the Permitted
Acquisitions) an amount exceeding $2 million; (E) may not incur any additional
indebtedness which causes the aggregate amount of the Company’s debt, excluding
obligations to Wachovia to exceed $5 million; and (F) may not, during any fiscal
year, declare or pay dividends in an amount in excess of 50% of its net income.

 

Further, so long as there remain any amounts outstanding under the Loan
Agreement and either of the Notes, neither the Company nor any Guarantor is
permitted to: (A) change its fiscal year; (B) suffer a change in its board of
directors, such that the members of the board of directors as of the date of
this Agreement fail to constitute a majority of the members of the board;
provided that any individual becoming a member of the applicable board of
directors who is nominated by the applicable board of directors will be treated
as if he or she were a member of the board as of the date of this Agreement;
(C) create, assume, or permit to exist any

 

--------------------------------------------------------------------------------


 

encumbrance on any of its assets, other than (i) security interests required by
the Loan Agreement, (ii) liens for taxes contested in good faith, (iii) liens
accruing by law for employee benefits, or (iv) acquired indebtedness to the
extent permitted as set forth in (E) in the previous paragraph; (D) guarantee or
otherwise become responsible for obligations of any other person or entity;
(E) acquire any capital stock, interests in any partnership or joint venture
except for investments by the Company or any Guarantor in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other person in an electronic commerce line of business which has
positive EBITDA for the most recent twelve (12) month period then ended, both
prior to the acquisition and after giving effect thereto (a “Permitted
Acquisition”); (F) retire any long-term debt entered into prior to the date of
the Loan Agreement at a date in advance of its legal obligation to do so.

 

Default

 

The Company is permitted a five day grace period to cure any payment default and
a thirty day grace period to cure any non-payment default, provided the Company
will be permitted to cure a default once during any twelve month period. If
there occurs a default that is not cured during the applicable grace period,
Wachovia may accelerate the maturity of all amounts due under the Loan Agreement
and the Notes and foreclose upon its security interest in the Company’s assets
and the assets of the Guarantors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(t)

Absence of Litigation

 

MarketSmart Interactive

 

On May 27, 2005, the Company and its MarketSmart Interactive, Inc. subsidiary
filed a lawsuit against Jason Dowdell, a former employee of MarketSmart
Interactive, and his wife, Shannon Dowdell in the Circuit Court of the
Eighteenth Judicial Circuit of the State of Florida, in and for Brevard County,
which is captioned MarketSmart Interactive, Inc. and CGI Holding Corporation v.
Jason Dowdell and Shannon Dowdell. In the lawsuit, the Company alleged that
Mr. Dowdell failed to perform his employment duties and other obligations under
an Asset Purchase Agreement pursuant to which MarketSmart Interactive purchased
certain business assets from the Dowdells. The Company also alleged that
Mr. Dowdell breached a Confidentiality, Inventions and Non-Competition Agreement
between him and MarketSmart Interactive. In the lawsuit, the Company asserted
claims for replevin of certain computer equipment and files Jason Dowdell failed
to return to MarketSmart Interactive following the termination of his
employment. The Company also sought a declaratory judgment regarding its right
to cancel shares of common stock issued to Mr. Dowdell as well as shares of
common stock and warrants to purchase shares of common stock Mr. Dowdell alleged
he is entitled to under the Asset Purchase Agreement. The Company also sought
injunctive relief and damages with respect to the Dowdells’ breach of the Asset
Purchase Agreement and Mr. Dowdell’s breach of the Confidentiality, Inventions
and Non-Competition Agreement. This lawsuit was settled on the following terms:

 

•                                          MarketSmart Interactive agreed to
allow Mr. Dowdell to keep the shares of stock that were promised to him in the
Asset Purchase Agreement.

 

•                                          Mr. Dowdell agreed to the entry of a
Permanent Injunction limiting his competitive activities until July 5, 2006.

 

•                                          The parties agreed to a mutual
release of all claims.

 

Primary Ads

 

On May 16, 2005, the Company’s PrimaryAds subsidiary filed a lawsuit against
Direct Response Technologies, Inc. in the Court of Common Pleas of Allegheny
County, Pennsylvania, captioned as PrimaryAds Inc. v. Direct Response
Technologies, Inc., GD 05-11414. Direct Response Technologies, Inc. (“DRT”)
provided software services to PrimaryAds and threatened to terminate those
services in breach of PrimaryAds’ agreement with DRT. Additionally, DRT
possessed and controlled certain business information regarding PrimaryAds’
business. PrimaryAds sought injunctive relief to maintain the status quo (i.e.,
continued access to the services), as well as the return of its business
information and data. This lawsuit was settled at the end of June, 2005 upon the
following settlement terms in the form of a consent decree:

 

•                                          DRT agreed to provide PrimaryAds with
a duplicate of its business information and data.

 

--------------------------------------------------------------------------------


 

•                                          DRT agreed to continue to provide
services to PrimaryAds for nine months after DRT provided PrimaryAds with a
duplicate of its business information and data.

 

•                                          Both parties agreed to release the
other from all liability relating to the lawsuit.

 

•                                          PrimaryAds agreed to dismiss the
lawsuit within one month after it received its business information and data
from DRT.

 

After DRT failed to properly return PrimaryAds’ business information and data,
PrimaryAds filed a motion asking the Court to require DRT to comply with the
terms of the consent decree. In response to the motion, the parties agreed to an
amended consent decree which included a non-disparagement clause, a release from
all liability relating to the lawsuit, an agreement that PrimaryAds would
provide a presentation to DRT relating to its use of DRT’s Affiliate IDs, Codes,
and Tracking Codes, an agreement that DRT would continue to provide services to
PrimaryAds until October of 2006, and an agreement that PrimaryAds would dismiss
the lawsuit. The presentation successfully took place on March 8, 2006 and thus
the litigation has concluded.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(w)

Title

 

In connection with the Wachovia loan agreement, Wachovia filed financing
statements perfecting a lien on all of the assets of the Company. In addition,
each Guarantor Subsidiary guaranteed the obligations of the Company under the
loan agreement. The guarantees are secured by a lien on all of the assets of
each Subsidiary which was perfected by a filing of appropriate financing
statements. Additionally, the Company has pledged all of the stock of the
Wachovia Subsidiaries to Wachovia in connection with the Company’s obligations
under the loan agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(cc)

Internal Accounting and Disclosure Controls

 

In each of the Restatements, the Company made the following disclosure (the
attached disclosure is from the Company’s Restatement for the quarter ended
June 30, 2005, but the other disclosures read substantially similar):

 

As required by Rule 13a-15(b) under the Exchange Act, we conducted an
evaluation, under the supervision and with the participation of our management,
including our chief executive officer and the chief financial officer, of the
effectiveness and the design and operation of our disclosure controls and
procedures as of June 30, 2005, the end of the period covered by this report.
This evaluation was subsequently modified due to the identification of items
described below. Based on and as of the date of the foregoing evaluation as
modified, we determined that our internal controls over revenue recognition for
certain of our contracts at our search engine enhancement segment and
presentation of revenue at our affiliate marketing segment were deficient, and
constituted a material weakness, and therefore our disclosure controls and
procedures were not effective as of June 30, 2005.

 

The deficiencies in our internal controls resulted in improper recognition of
revenue at our WebSourced subsidiary and improper presentation of revenue at our
PrimaryAds subsidiary. The first deficiency at WebSourced was the lack of
adequate objective criteria of the value of services provided to customers to
support use of the proportional performance model using the pattern in which
value is provided to the customer over the term of the contract to recognize
revenue generated by WebSourced. The second deficiency at WebSourced related to
the lack of sufficient evidence to support the collectibility of amounts
recognized under certain contracts on an accelerated basis. At PrimaryAds, the
deficiency resulted from a misapplication of the principles governing whether
the revenues of PrimaryAds should be presented on a gross or net basis.

 

During the fourth quarter of 2005, we began a process to improve upon our
internal controls in an effort to remediate these deficiencies, in part by
establishing additional policies and procedures related to revenue recognition.
Management is implementing compensating controls and procedures, principally
manual checks and additional levels of review as it relates to revenue
recognition. In addition, our WebSourced subsidiary now performs a credit check
at the time it enters into a contract with a client to determine the appropriate
payment terms for the client, which provides an objective basis for our belief
that the collectibility of amounts recognized as revenue associated with the
client is reasonably assured. Additionally, management has directed our internal
audit staff, which reports directly to our audit committee and is not involved
in the preparation of our financial statements, to focus on evaluating and
documenting our disclosure controls and procedures over financial reporting
including revenue recognition. Further, on a going forward basis, our audit
committee will review a list of all

 

--------------------------------------------------------------------------------


 

critical accounting policies and estimates with supporting schedules for each
pending acquisition prior to closing. Management has approved and intends to
hire additional internal audit staff. To date, we have incurred expenses of
approximately $25,000 to remediate these deficiencies in our internal controls.
These expenses include the costs of the credit checks and a pro rata portion of
the time incurred by our internal audit staff to improve our disclosure controls
and procedures over financial reporting. In 2006, we expect these expenses to be
approximately $35,000. We anticipate that the material weakness in our
disclosure controls and procedures caused by the deficiencies set forth above
will be fully remediated during the first quarter of 2006 and prior to the
filing of our annual report for the year ended December 31, 2005.

 

There was no change in our internal control over financial reporting that
occurred during the fiscal quarter ended June 30, 2005 that has materially
affected, or is reasonably likely to materially affect, our internal control
over financial reporting.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(kk)

Disclosure

 

The Company’s press release dated October 28, 2005, pursuant to which it
announced that investors should no longer rely on the Company’s financial
statements, did not contain sufficient information regarding the Company’s
estimate of the potential effect on earnings the restated financial statements
would have. As a result, AMEX imposed a trading halt in the Company’s shares of
common stock. On November 2, 2005 the Company issued a revised press release and
trading resumed.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

Use of Proceeds

 

The Company will use the proceeds from the sale of the Securities to fund the
cash portion of the purchase price of Litmus Media, Inc. and for general working
capital purposes.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(j)

Restriction on Redemption and Cash Dividends; Additional Registration Statements

 

The Company shall be allowed to file additional such pre-effective and
post-effective amendments as it deems reasonably necessary to that certain
Registration Statement on Form SB-2 which was originally filed with the
Commission on December 30, 2004.

 

The Company shall be allowed to file a registration statement on Form S-8 in
connection with its 2005 Long Term Incentive Plan so long as such registration
statement shall not include for registration thereon more than 1 million shares
of the Company’s common stock.

 

--------------------------------------------------------------------------------

 